Title: To James Madison from John Quincy Adams, 7 January 1811
From: Adams, John Quincy
To: Madison, James


Sir
St: Petersburg 7. January 1811.
I have received from the Secretary of State a letter, dated 15. October last, enclosing a letter of leave for the Emperor of Russia, with an optional power to me to present it immediately, and suggesting your obliging permission to me to return to the United States, to avoid the ruinous expences to which it had been intimated to you by a person particularly attentive to my interest, a longer continuance here must necessarily subject me.
As I have determined to avail myself of the discretionary power contained in the Secretary of State’s letter, to postpone the delivery of the letter to the Emperor, untill I shall be honoured further with your orders on the subject, and as the motives for your acquiescence in what you understood to be my wish, are entitled to all my acknowledgments and gratitude, I consider it incumbent in duty upon me to state explicitly to you the grounds upon which I shall reserve the letter of leave, untill your definitive Instructions in regard to it shall come to my hands.
Previously to my departure from the United States, I had understood from you that the time destined to the mission to Russia would probably be three or four years; a period which the more readily engaged my acceptance of the trust which you was pleased to confide to me, as a shorter term seemed scarcely the suitable object of so long and distant a voyage, and as a longer one would have been a contemplation too painful of separation from my Country and from the objects of my particular affections whom I was to leave behind.
On my first arrival here, I had reason to suppose that the expences of absolute necessity to the station which I held would require a sacrifice of a considerable portion of my own property and I made the arrangements necessary for rendering it disposable at my order; but it was never my intention to trouble you or the Secretary of State on a subject which was merely my private concern. I considered myself bound in duty to my Country on one side, and to my family on the other to proportion if possible my establishment to the legal allowance and to limit my expenditure by the bounds which the Government of the United States have judged sufficient for the compensation of their Ministers abroad. Circumstances upon which I had not calculated have contributed to assist me in the execution of this Resolution, and although it has forbidden me the exhibition of magnificence which the example of other foreign Ministers here has made customary, it has allowed every arrangement of a domestic nature which decency requires, and which from the representative of a frugal Republic, ought to be expected. After an experience of fifteen months, and a full knowledge of the expences incident to my situation I have ascertained that whatever my continuance here may be, my expences will not exceed the compensation allowed me by law, provided it shall be possible for me to embark for the United States immediately upon the cessation of my public character. But if after taking leave here, for one Quarter’s compensation which the usage allows, I have to remain here without occupation or character, at my own cost, six, nine, or even fifteen months as might be the case should I now take leave, I should indeed find it ruinous, and must make a sacrifice as impossible to avoid as it was to foresee.
For more than four months to come, and probably for more than five the Season of this Latitude has interposed a barrier, which makes it impossible for me to embark; and from the peculiar situation of my family it is very uncertain whether it will not be equally impracticable to embark for such a voyage, during the next Summer. Should I take leave in my Official character, I should in the present state of things be compelled to stay here the remainder of the present Winter and the whole of the next. The question is only between remaining in my public character, and remaining as a private individual; and although I should not hesitate a moment to divest myself of my official station, if your instructions had hinted at such an intention in you, I flatter myself that the very inducements upon which you had the goodness to furnish me the letter of leave will operate as a justification to me for keeping it untill its presentation can be speedily followed by my actual departure, or untill your express instructions shall make its immediate delivery my duty.
As the letter to the Emperor itself mentions considerations of a private nature as the motives for my departure, there would be obviously an inconsistency in my presenting it, and still remaining here without character—Nor would any explanation which I could give probably remove an unfavourable impression which would result from it at this Court.
I have been the more particular in these observations, because it has occurr’d to me that there may have been motives of a public nature which concurred in leading you to the adoption of this measure. In that case I would intreat that all reference to my convenience or advantage may be put entirely out of the question. From the Communications which you must before this have received from me you will perceive that the emperor and his principal minister are not only particularly attached to the idea of regular and permanent diplomatic intercourse of ministers between United States and Russia but that repeated indirect intimations have been given to me of a wish to cement the relations between the two countries by a commercial treaty. On the 5th: of September last I had the honour of writing on this subject to the Secretary of State, and I hope soon to be favoured with your Instructions in answer to that letter. Should the proposition for a treaty meet your approbation it may furnish the means of securing a protection and favour to our Commerce which it will be difficult to obtain without it. Should you ⟨deem⟩ it inexpedient to enter into any con⟨tractu⟩al stipulations with Russia as my continuance here in a public character is constitutionally dependent upon the pleasure of the President, I shall in all Events cheerfully acquiesce in your dispositions concerning it, as founded upon considerations of the public interest alone; and in repeating my thanks to you Sir, for the regard to my personal convenience which has on this occasion influenced you, I beg you to be assured of the Sentiments of sincere respect and attachment with which I have the honour to be, your very humble and obedt: Servt:
John Quincy Adams.
